Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                               CASE NO.:
  HOWARD COHAN

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  FLORIDA SE, LLC,
  a Florida Limited Liability Company
  d/b/a OLIVE GARDEN

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues FLORIDA SE, LLC, a Florida Limited Liability Company,

  d/b/a OLIVE GARDEN (“Defendant”), for declaratory and injunctive relief, attorneys’ fees,

  expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C.

  § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

         2.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 2 of 20



  District of Florida in that the events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                  PARTIES

          3.        Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          4.        Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Properties, which are subject to this suit, and are located at:

               a.   11425 Pines Blvd, Pembroke Pines, FL 33026 (“Olive Garden Pembroke Pines”);

               b. 22161 Powerline Rd, Boca Raton, FL 33433 (“Olive Garden Boca Raton”);

               c. 5550 N Federal Hwy, Fort Lauderdale, FL 33308 (“Olive Garden Fort

                    Lauderdale”);

               d. 10280 Forest Hill Blvd, Wellington, FL 33414 (“Olive Garden Wellington”);

               e. 5801 Lake Worth Rd, Lake Worth, FL 33463 (“Olive Garden Lake Worth”); and

               f. 17985 Biscayne Blvd, Aventura, FL 33160 (“Olive Garden Aventura”);

  and is the owner of the improvements where each property is located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

          5.        Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          6.        Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 3 of 20



  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffers from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         7.        On or about June 1, 2017, in connection to an unrelated suit brought by Plaintiff

  against Defendant, Plaintiff and Defendant entered into a confidential settlement agreement where

  Plaintiff agreed to provide written notice to Defendant of any ADA violations encountered at any

  of Defendant’s properties or any property owned, operated, or leased by any Second Party prior to

  filing suit against Defendant. Plaintiff agreed to allow Defendant 60 days from the date of

  providing notice to cure and/or to negotiate in good faith any dispute regarding any property which

  Plaintiff identified as in violation of the ADA prior to bringing suit against Defendant for said

  violations.

         8.        Thereafter, Plaintiff visited several of Defendant’s properties, including visits to:

                a. Olive Garden Pembroke Pines on October 3, 2018;

                b. Olive Garden Boca Raton on October 13, 2018;

                c. Olive Garden Fort Lauderdale on October 22, 2018;

                d. Olive Garden Wellington on October 23, 2018;

                e. Olive Garden Lake Worth on July 30, 2019; and

                f. Olive Garden Aventura on November 15, 2019.

         9.        At the time of Plaintiff’s visits to the Premises, Plaintiff suffered from a “qualified

  disability” under the ADA and required the use of fully accessible restrooms and fully accessible

  service and eating areas. Plaintiff personally visited the Premises, but was denied full and equal

  access and full and equal enjoyment of the facilities and amenities within the Premises, even

  though he would be classified as a “bona fide patron”.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 4 of 20



         10.     In relation to Plaintiff’s visits to Olive Garden Pembroke Pines, Olive Garden Boca

  Raton, Olive Garden Fort Lauderdale, and Olive Garden Wellington, Plaintiff provided Defendant

  with written notice of the barriers he encountered at the Premises in violation of the ADA on or

  about March 27, 2019.

         11.     Pursuant to the prior settlement agreement entered into by Plaintiff and Defendant,

  Defendant was required to either cure the barriers in violation of the ADA encountered by Plaintiff

  or to negotiate in good faith a resolution regarding the barriers by on or about May 27, 2019.

  Notwithstanding, Defendant failed to complete the required modification(s) to the Premises as

  required by the ADA and the written notice provided to Defendant, and Defendant has failed to

  give notice of any reasons or documentation for non-compliance.

         12.     Additionally, in relation to Plaintiff’s visits to Olive Garden Lake Worth and Olive

  Garden Aventura, Plaintiff provided Defendant with written notice of the barriers he encountered

  at the Premises in violation of the ADA on or about January 15, 2020.

         13.     Pursuant to the prior settlement agreement entered into by Plaintiff and Defendant,

  Defendant was required to either cure the barriers in violation of the ADA encountered by Plaintiff

  or to negotiate in good faith a resolution regarding the barriers by on or about March 16, 2020.

  Notwithstanding, Defendant failed to complete the required modification(s) to the Premises as

  required by the ADA and the written notice provided to Defendant, and Defendant has failed to

  give notice of any reasons or documentation for non-compliance.

         14.     As a result of Defendant’s failure to either cure the barriers in violation of the ADA

  encountered by Plaintiff or to negotiate in good faith a resolution regarding the barriers, Plaintiff

  has been forced to bring this suit against Defendant to enforce Defendant’s compliance with the

  ADA.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 5 of 20



         15.     Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

  himself of the services offered when Defendant modifies the Premises or modifies the policies and

  practices to accommodate individuals who have physical disabilities.

         16.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         17.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         18.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         19.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 6 of 20



  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit the

  Premises regularly to verify its compliance or non-compliance with the ADA, and its maintenance

  of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s individual capacity

  and as a “tester”, visited Premises, encountered barriers to access at Premises, and engaged and

  tested those barriers, suffered legal harm and legal injury, and will continue to suffer such harm

  and injury as a result of the illegal barriers to access and the ADA violations set forth herein. It is

  Plaintiff’s belief that said violations will not be corrected without Court intervention, and thus

  Plaintiff will suffer legal harm and injury in the near future.

         20.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         21.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 20

  above as if fully stated herein.

         22.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         23.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 7 of 20



               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         24.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 8 of 20



                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          25.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises are places of public accommodation covered by the ADA by the fact they

  provide services to the general public and must be in compliance therewith.

          26.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          27.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          28.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          29.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 9 of 20



  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

           30.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

      I.         Olive Garden Pembroke Pines

           Men’s Restroom GENERAL

                 a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                    exceeding the limits for a person with a disability in violation of 2010 ADAAG

                    §§404, 404.1, 404.2, 404.2.9 and 309.4.

                 b. Failure to provide the proper insulation or protection for plumbing or other sharp

                    or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

                    and 606.5.

                 c. Failure to provide mirror(s) located above lavatories or countertops at the proper

                    height above the finished floor in violation of 2010 ADAAG §§603 and 603.3.

           Men’s Restroom NO AMBULATORY STALL

                 d. Failure to provide an additional accessible toilet compartment complying with

                    604.8.2 when there are 6 or more water closets or urinals in any combination in

                    violation of 2010 ADAAG §§213, 213.3 and 213.3.1.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 10 of 20



        Men’s Restroom

           e. Failure to provide operable parts that are functional or are in the proper reach ranges

              as required for a person with a disability in violation of 2010 ADAAG §§309,

              309.1, 309.3, 309.4 and 308.

           f. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

              and 606.5.

           g. Providing grab bars of improper horizontal length or spacing as required along the

              rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

           h. Failure to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§603 and 603.3.

           i. Failure to provide toilet cover dispenser at the correct height above the finished

              floor in violation of 2010 ADAAG §§606, 606.1 and 308.

           j. Failure to provide the water closet in the proper position relative to the side wall or

              partition in violation of 2010 ADAAG §§604 and 604.2.

        Restaurant and Bar Seating

           k. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           l. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool for

              food or beverage service, or at a computer work surface such as in a business center,
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 11 of 20



                in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

                of the 1991 ADA Standards.

             m. Failure to provide seating for a person(s) with a disability that has the correct clear

                floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

                and 306.

             n. Failure to provide a sufficient amount of seating when dining surfaces are provided

                for the consumption of food or drink for a person(s) with a disability in violation of

                2010 ADAAG §§226, 226.1, 902, 305 and 306.

             o. Failure to provide a sufficient dispersion of seating thought the facility when dining

                surfaces are provided for the consumption of food or drink for a person(s) with a

                disability in violation of 2010 ADAAG §§226, 226.2, 902, 305 and 306.

     II.     Olive Garden Boca Raton

           Men’s Restroom GENERAL

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4.

             b. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

                and 606.5.

             c. Failure to provide the correct opening width for a forward approach into a urinal,

                stall door or lavatory (sink) in violation of 2010 ADAAG §§305, 305.7.1, 404,

                605.3 and 606.2.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 12 of 20



        Men’s Restroom ACCESSIBLE STALL

           d. Failure to provide operable parts that are functional or are in the proper reach ranges

              as required for a person with a disability in violation of 2010 ADAAG §§309,

              309.1, 309.3, 309.4 and 308.

           e. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1.

           f. Failure to provide toilet paper dispensers in the proper position in front of the water

              closet or at the correct height above the finished floor in violation of 2010 ADAAG

              §§604, 604.7 and 309.4.

           g. Failure to provide a coat hook within the proper reach ranges for a person with a

              disability in violation of 2010 ADAAG §§603, 603.4 and 308.

           h. Failure to provide the water closet in the proper position relative to the side wall or

              partition in violation of 2010 ADAAG §§604 and 604.2.

           i. Failure to provide the water closet seat at the correct height above the finished floor

              in violation of 2010 ADAAG §§604 and 604.4.

        Bar and Bar Area

           j. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           k. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool for

              food or beverage service, or at a computer work surface such as in a business center,
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 13 of 20



                 in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

                 of the 1991 ADA Standards.

              l. Failure to provide required accessible seating for person(s) with a disability at a bar

                 or adjacent table exceeding 34 inches in the bar area in violation of 2010 ADAAG

                 §§902, 902.1, 902.3.

              m. Failure to provide seating for a person(s) with a disability that has the correct clear

                 floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

                 and 306.

              n. Failure to provide a sufficient amount of seating when dining surfaces are provided

                 for the consumption of food or drink for a person(s) with a disability in violation of

                 2010 ADAAG §§226, 226.1, 902, 305 and 306.

     III.     Olive Garden Fort Lauderdale

            Men’s Restroom GENERAL

              a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG

                 §§404, 404.1, 404.2, 404.2.9 and 309.4.

              b. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

                 and 606.5.

              c. Failure to provide mirror(s) located above lavatories or countertops at the proper

                 height above the finished floor in violation of 2010 ADAAG §§603 and 603.3.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 14 of 20



           Men’s Restroom ACCESSIBLE STALL

             d. Failure to provide operable parts that are functional or are in the proper reach ranges

                as required for a person with a disability in violation of 2010 ADAAG §§309,

                309.1, 309.3, 309.4 and 308.

             e. Failure to provide sufficient clear floor space around a water closet without any

                obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                603.2.3, 604, 604.3 and 604.3.1.

             f. Failure to provide a coat hook that was previously positioned properly but is no

                longer in place for a person with a disability in violation of 2010 ADAAG §§603,

                603.4 and 308.

     IV.     Olive Garden Wellington

           Men’s Restroom GENERAL

             a. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

                and 606.5.

             b. Failure to provide mirror(s) located above lavatories or countertops at the proper

                height above the finished floor in violation of 2010 ADAAG §§603 and 603.3.

             c. Failure to provide paper towel dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§606, 606.1 and 308.

             d. Failure to provide the correct opening width for a forward approach into a urinal,

                stall door or lavatory (sink) in violation of 2010 ADAAG §§305, 305.7.1, 404,

                605.3 and 606.2.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 15 of 20



          Men’s Restroom ACCESSIBLE STALL

             e. Failure to provide toilet paper dispensers in the proper position in front of the water

                closet or at the correct height above the finished floor in violation of 2010 ADAAG

                §§604, 604.7 and 309.4.

             f. Failure to provide a coat hook within the proper reach ranges for a person with a

                disability in violation of 2010 ADAAG §§603, 603.4 and 308.

             g. Failure to provide the water closet in the proper position relative to the side wall or

                partition in violation of 2010 ADAAG §§604 and 604.2.

             h. Failure to provide the correct spacing for a forward or parallel approach to an

                element due to a wall or some other obstruction in violation of 2010 ADAAG §§305

                and 306.

          Interior Main Door

             i. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4.

     V.      Olive Garden Lake Worth

          Men’s Restroom GENERAL

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                404, 404.1, 404.2, 404.2.9 and 309.4.

             b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                404.2.4 and 404.2.4.1.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 16 of 20



           c. Failure to provide paper towel dispenser at the correct height above the finished

              floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

           d. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

              and 606.5.

        Men’s Restroom Ambulatory Stall

           e. Failure to provide an additional accessible toilet compartment complying with

              604.8.2 when there are 6 or more water closets or urinals in any combination in

              violation of 2010 ADAAG §§ 213, 213.3 and 213.3.1.

        Men’s Restroom ACCESSIBLE STALL

           f. Failure to provide operable parts that are functional or are in the proper reach ranges

              as required for a person with a disability in violation of 2010 ADAAG §§ 309,

              309.1, 309.3, 309.4 and 308.

           g. Failure to provide a coat hook within the proper reach ranges for a person with a

              disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

           h. Failure to provide the water closet in the proper position relative to the side wall or

              partition in violation of 2010 ADAAG §§ 604 and 604.2.

        Bar and Bar Area

           i. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           j. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool for
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 17 of 20



                food or beverage service, or at a computer work surface such as in a business center,

                in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

                of the 1991 ADA Standards.

     VI.     Olive Garden Aventura

           Men’s Restroom GENERAL

             a. Failure to provide paper towel dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

             b. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

           Men’s Restroom ACCESSIBLE STALL

             c. Failure to provide operable parts that are functional or are in the proper reach ranges

                as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                309.1, 309.3, 309.4 and 308.

             d. Failure to provide a coat hook within the proper reach ranges for a person with a

                disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

             e. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

             f. Failure to provide proper knee clearance for a person with a disability under a

                counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                606.2
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 18 of 20



                g. Failure to provide the proper spacing between a grab bar and an object projecting

                   out of the wall (toilet seat cover dispenser) in violation of 2010 ADAAG §§ 609,

                   609.1 and 609.3.

                h. Failure to provide the proper spacing between a grab bar and an object projecting

                   out of the wall (electric toilet sensor) in violation of 2010 ADAAG §§ 609, 609.1

                   and 609.3.

                i. Failure to provide toilet paper dispensers in the proper position in front of the water

                   closet or at the correct height above the finished floor in violation of 2010 ADAAG

                   §§ 604, 604.7 and 309.4.

          Restaurant Seating

                j. Failure to provide seating for a person(s) with a disability that has the correct clear

                   floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                   and 306.

                k. Failure to provide a sufficient amount of seating when dining surfaces are provided

                   for the consumption of food or drink for a person(s) with a disability in violation

                   of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

                l. Failure to provide a sufficient dispersion of seating thought the facility when dining

                   surfaces are provided for the consumption of food or drink for a person(s) with a

                   disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

          31.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

   the specific violations set forth in paragraph 30 herein.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 19 of 20



           32.    Although Defendant is charged with having knowledge of the violations, Defendant

   may not have actual knowledge of said violations until this Complaint makes Defendant aware of

   same.

           33.    To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

           34.    As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

           35.    To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.

           36.    Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

           37.    All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

           38.    In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 30 herein can be applied to the 1991

   ADAAG standards.
Case 9:20-cv-81609-DMM Document 1 Entered on FLSD Docket 09/11/2020 Page 20 of 20



          39.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facilities to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facilities until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by
                   Defendant are in violation of the ADA;
                2. That this Court enter an Order requiring Defendant to alter their facilities to make
                   them accessible to and usable by individuals with disabilities to the full extent
                   required by Title III of the ADA;
                3. That this Court enter an Order directing the Defendant to evaluate and neutralize
                   their policies, practices and procedures toward persons with disabilities, for such
                   reasonable time so as to allow the Defendant to undertake and complete corrective
                   procedures to Premises;
                4. That this Court award reasonable attorney’s fees, all costs (including, but not
                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;
                   and,
                5. That this Court award such other and further relief as it may deem necessary, just
                   and proper.

          Dated September 11, 2020.

                                           Sconzo Law Office, P.A.
                                           3825 PGA Boulevard, Suite 207
                                           Palm Beach Gardens, FL 33410
                                           Telephone: (561) 729-0940
                                           Facsimile: (561) 491-9459

                                           By: /s/ Gregory S. Sconzo
                                           GREGORY S. SCONZO, ESQUIRE
                                           Florida Bar No.: 0105553
                                           Primary Email: greg@sconzolawoffice.com
                                           Secondary Email: alexa@sconzolawoffice.com
